 Case 8:19-cv-01920-CEH-AAS Document 1 Filed 08/05/19 Page 1 of 6 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


MARKET TAMPA
INVESTMENTS, LLC,


          Plaintiff,                                  CASE NO.: __________
vs.


WESTERN WORLD
INSURANCE COMPANY,

      Defendant.
______________________________________/

                                     NOTICE OF REMOVAL

          Defendant, WESTERN WORLD INSURANCE COMPANY (hereinafter “WWIC”), by

and through undersigned counsel, pursuant to 28 U.S.C. § 1441(a), removes an action pending in

the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida,

styled Market Tampa Investments, LLC vs. Western World Insurance Company, Case No. 19-

CA-006000, where Plaintiff filed suit against WWIC, and further states:

                                TIMELY NOTICE OF REMOVAL

          1.      On June 7, 2019, Plaintiff filed a Complaint against WWIC in the Circuit Court of

the Thirteenth Judicial Circuit Court in and for Hillsborough County, Florida. On June 25, 2019,

WWIC was served with a Summons and copy of the Complaint in connection with the state

action.

          2.      Plaintiff’s Complaint asserts that WWIC breached an insurance contract issued to

Plaintiff. The Complaint does not state the specific amount of damages sought by Plaintiff, only

“[t]hat this is an action for damages exceeding Fifteen-Thousand Dollars ($15,000.00), exclusive

                                                  1
    Case 8:19-cv-01920-CEH-AAS Document 1 Filed 08/05/19 Page 2 of 6 PageID 2



of costs.”1

           3.     On July 30, 2019, Plaintiff served its answers to interrogatories served by WWIC

on July 1, 2019, thereby identifying the members of Market Tampa Investments, LLC and

declaring that Plaintiff is seeking damages in the amount of $317,206.73.

           4.     Accordingly, pursuant to 28 U.S.C. § 1446(b), WWIC timely files this Notice of

Removal within one year of the filing of the Complaint and within thirty (30) days of WWIC’s

receipt through service of a pleading or other paper in which WWIC could ascertain that the case

is one which is removable.

                                               VENUE

           5.     Venue is proper in the United States District Court for the Middle District of

Florida because the state court action originated in Hillsborough County, Florida.

                                          JURISDICTION

           6.     This Court has jurisdiction. The state court action is a civil action which falls

under this Court’s original jurisdiction, pursuant to 28 U.S.C. § 1332(a), because the parties are

completely diverse and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. Accordingly, WWIC is entitled to remove this action pursuant to 28 U.S.C. § 1441.

                       COMPLETE DIVERSITY IS NOW ESTABLISHED

           7.     A corporation is a citizen of every state by which it has been incorporated and of

the state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1); see also Hertz

Corp. v. Friend, 130 S. Ct. 1181, 1183 (2010) (“The phrase ‘principal place of business' in §

1332(c)(1) refers to the place where a corporation's high level officers direct, control, and

coordinate the corporation's actions i.e. its ‘nerve center’ ”).


1
    Compl. ¶ 1.

                                                   2
    Case 8:19-cv-01920-CEH-AAS Document 1 Filed 08/05/19 Page 3 of 6 PageID 3



            8.     Here, WWIC is, and was at the time the Complaint was filed in Florida state

court, a corporation organized under the laws of the State of New Hampshire, with its principal

place of business in Parsippany, New Jersey.                 Accordingly, WWIC is a citizen of New

Hampshire and New Jersey for purposes of determining diversity under 28 U.S.C. § 1332(a)(1).

            9.     For purposes of determining diversity of citizenship, a limited liability company

has the citizenship of its members. Rolling Greens MPO, LP v. Comcast SCH Holdings LLC,

374 F.3d 1020, 1022 (11th Cir. 2004). An individual is a citizen of the state in which he or she is

domiciled, which is the state where the individual maintains his or her “true, fixed, and

permanent home.” McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (per

curiam).

            10.    As previously stated, on July 30, 2019, Plaintiff served its answers to

interrogatories served by WWIC on July 1, 2019.2

            11.    The second numbered interrogatory requested Plaintiff to “[p]lease identify and

list all of the current members of Market Tampa Investments, LLC.3 Additionally, the second

numbered interrogatory requested Plaintiff to “[p]lease also identify each member’s permanent,

fixed, residential address.”4

            12.    In response to the second numbered interrogatory served by WWIC, Plaintiff
answered:
                   Justin W. Savich
                   4534 W. Beachway Drive
                   Tampa, FL 33609 5
2
    See Defendant, WWIC’s Interrogatories to Plaintiff, Market Tampa Investments, LLC and Plaintiff’s Response to
    Defendant’s Interrogatories, collectively attached hereto as Exhibit “1.”
3
    Id. at ¶ 2.
4
    Id.
5
    Id.

                                                         3
    Case 8:19-cv-01920-CEH-AAS Document 1 Filed 08/05/19 Page 4 of 6 PageID 4



           13.     Based upon public information and belief, Plaintiff’s member, Justin W. Savich

has an active driver’s license listing a Florida address issued by the state of Florida, a vehicle

registered in the state of Florida, he is a registered voter in the state of Florida, and he is the

owner of residential property located in Hillsborough County, Florida.

           14.     Accordingly, the members of Market Tampa Investments, LLC are Florida

citizens for purposes of determining diversity jurisdiction under 28 U.S.C. § 1332(c)(1).

                       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

           15.     Plaintiff’s Complaint asserts a cause of action for a breach of contract, alleging

that WWIC failed to issue full payment under its insurance policy for a hurricane loss occurring

on December 20, 2018.6 Plaintiff asserts that Plaintiff has suffered damages as a result of the

loss, along with attorney fees and costs.7

           16.     WWIC bears the burden of establishing the jurisdictional amount by a

preponderance of the evidence. See Lowery v. Alabama Power Co., 483 F.3d 1184, 1209-11

(11th Cir. 2007). On July 30, 2019, Plaintiff served its answers to interrogatories served by

WWIC on July 1, 2019.8

           17.     The first numbered interrogatory served by WWIC requested Plaintiff to “[p]lease

provide a specific dollar amount reflecting the damages you are seeking for the subject claim and

identify all reports, estimates, proposals, contracts, written agreements, change orders, invoices,

receipts, correspondence or any other documents supporting or demonstrating your claim for




6
    See Compl. ¶¶ 8-19.
7
    Id. at page 3 (‘WHEREFORE clause’).
8
    See Exhibit “1.”


                                                   4
     Case 8:19-cv-01920-CEH-AAS Document 1 Filed 08/05/19 Page 5 of 6 PageID 5



these damages.”9 In response to the first numbered interrogatory served by WWIC, Plaintiff

states $317,206.73, and refers to an estimate of damages for property repairs.10

            18.     Accordingly, the amount in controversy between Plaintiff and WWIC for

damages related to the insurance contract exceeds the $75,000.00 amount in controversy

requirement for diversity jurisdiction. The total amount in controversy related to the purported

loss is $308,275.58.11

                                       COMPLIANCE WITH 28 U.S.C. § 1446

            19.     Pursuant to 28 U.S.C. § 1446(d), WWIC provided written notice of the filing of

the Notice of Removal, along with copies of this Notice of Removal and all attachments, to all

adverse parties and to the Thirteenth Circuit Hillsborough County Clerk of Court. Furthermore,

as required by 28 U.S.C. § 1446(a), true and legible copies of all process, pleadings, orders, and

other papers or exhibits of every kind filed with the state court are being filed with this Notice of

Removal.12

            WHEREFORE, WWIC requests that this Court exercise jurisdiction over this matter.




9
    Id. at ¶ 1.
10
     See id., along with Plaintiff’s estimate of alleged damages, attached hereto as Exhibit “2.”
11
      Here, the amount in controversy is the difference between the $317,206.73 Plaintiff seeks, less WWIC’s prior
     payment for undisputed damages related to the loss in the amount of $8,931.15.
12
     See State Court Pleadings, collectively attached hereto as Exhibit “3.”

                                                             5
Case 8:19-cv-01920-CEH-AAS Document 1 Filed 08/05/19 Page 6 of 6 PageID 6



                                      BUTLER WEIHMULLER KATZ CRAIG LLP

                                      /s/ Maxwell H. Stape, Esq.
                                      TROY J. SEIBERT, ESQ.
                                      Florida Bar No.: 0084668
                                      tseibert@butler.legal
                                      Secondary:     knelson@butler.legal
                                                     msmalls@butler.legal
                                      MAXWELL H. STAPE, ESQ.
                                      Florida Bar No.: 1007734
                                      mstape@butler.legal
                                      400 N. Ashley Drive, Suite 2300
                                      Tampa, Florida 33602
                                      Telephone: (813) 281-1900
                                      Facsimile: (813) 281-0900
                                      Attorneys for Defendant,
                                      Western World Insurance Company

                             CERTIFICATE OF SERVICE

    I certify that a copy hereof has been furnished to:

           Florin Roebig, P.A.
           Kavon P. Smith, Esq.
           Wil H. Florin, Esq.
           777 Alderman Road
           Palm Harbor, FL 34683
           ksmith@florinroebig.com
           whf@florinroebig.com
           Secondary: chase@florinroebig.com
                       mberje@florinroebig.com
           Attorneys for Plaintiff,
           Market Tampa Investments, LLC

    by CM/ECF on August 5, 2019.

                                       /s/ Maxwell H. Stape, Esq.
                                       MAXWELL H. STAPE, ESQ.




                                              6
